Citation Nr: 1003537	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-20 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to VA death benefits.


REPRESENTATION

Appellant represented by:	Guillermo M. Danez, Agent


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The decedent has no verified United States military service.

Entitlement to VA death benefits was denied by decision of 
the Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO), dated in June 2003, on the basis that 
the decedent did not have recognized service to establish 
entitlement to VA death benefits.  That decision is final.

This matter comes now before the Board of Veterans Appeals 
(Board) on appeal from an April 2007 decision of the RO 
wherein it was determined that new and material evidence had 
not been received to reopen the claim for VA death benefits. 
The appellant perfected an appeal of that decision.

It is noted that the RO's June 2008 statement of the case 
reopened and addressed the claim on the merits.  
Notwithstanding the RO's actions, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Consequently, the 
issue before the Board is as noted on the title page.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to VA death benefits 
was denied by the RO in June 2003 on the basis that evidence 
had not been presented to demonstrate qualifying service.  
The appellant did not appeal the decision.  

2.  Additional evidence received subsequent to the June 2003 
decision is not new and material, as it does not include any 
previously unconsidered official service department records 
which demonstrate basic eligibility for VA death benefits.


CONCLUSION OF LAW

The RO's June 2003 decision, which denied the appellant's 
claim of entitlement to VA death benefits, is final, and the 
evidence received since the RO's June 2003 decision is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

The appellant contends that her deceased spouse had active 
military service during World War II with the Regular 
Philippine Commonwealth Army and/or as a guerilla in the 
recognized guerilla service, making her eligible for VA death 
benefits.

After a review of the record, the Board finds that the 
evidence associated with the claims file subsequent to the 
RO's June 2003 determination is either cumulative or 
redundant, or by itself or in connection with previous 
evidence of record, fails to relate to an unestablished fact 
necessary to substantiate the claim, and/or fails to raise a 
reasonable possibility of substantiating the claim of 
entitlement to basic eligibility for VA death benefits.

In pursuit of the claim leading to the June 2003 decision, 
the appellant contended that her spouse had recognized active 
service during World War II, thus, qualifying her for VA 
benefits.  In support of her contention, she had submitted a 
statement that the Veteran was listed as a private in the 
Approved Reconstructed Guerilla Roster with a date of 
recognition of June 9, 1945.

Dependency and indemnity compensation and death pension 
benefits may be paid to the surviving spouse of a veteran in 
certain circumstances. In general, a surviving spouse of a 
Veteran who served 90 days or more during a period of war may 
be entitled to VA nonservice-connected death pension 
benefits.  38 U.S.C.A. § 1541 (West 2002).  Generally, a 
"Veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable. 38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2009).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2009). The appropriate military authority must certify such 
service as qualifying. 38 C.F.R. § 3.203 (2009).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification by the service department.  VA may 
accept such evidence if it is issued by the service 
department and includes the needed information as to length, 
time and character of service and VA finds that it is genuine 
and includes accurate information.  If the evidence the 
claimant submits does not meet these requirements, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203 (2009).

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation, and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation and dependency and indemnity compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941 is 
included for compensation benefits, dependency and indemnity 
compensation, and burial allowances but not for pension 
benefits.  Service as a guerilla under the circumstances 
outlined in paragraph (d) of this section is also included.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

As found in the June 2003 RO decision, the service department 
had determined that the decedent had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
In June 2003, the RO considered a June 2003 statement 
referring to an April 1991 statement from the service 
department to that effect.

The RO thus found in June 2003 that the basic eligibility 
requirements for VA death benefits had not been satisfied 
because the decedent did not have qualifying military service 
for the purpose of conferring such basic eligibility.  
Essentially, the claim for entitlement to VA death benefits 
was denied on the basis of having no legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

Consequently, if the appellant is to reopen her claim, there 
must be received a statement from the United States service 
department to the effect that the Veteran had qualifying 
military service for the purpose of conferring basic 
eligibility for VA death benefits.

Given the restrictive nature of determining eligibility, any 
other evidence, regardless of the source, would not be new 
and material since it would not relate to an unestablished 
fact necessary to substantiate the claim, nor would it raise 
a reasonable possibility of substantiating the claim of 
entitlement to VA death benefits.

Although the claimant has submitted evidence of service since 
the denial in June 2003, including copies of Philippine Army 
Certifications and personal affidavits signed by the 
appellant and other persons who knew the Veteran, the 
evidence submitted does not meet the requirements for the 
reopening of the claim, since the documents that were new 
were not issued by the United States service department.  In 
summary, the additional evidence submitted by the appellant 
since the June 2003 denial, does not, from a legal 
standpoint, verify that the decedent had qualifying military 
service for the purpose of conferring basic eligibility for 
VA death benefits.

It is acknowledged that the RO considered the fact that the 
appellant had submitted a statement showing the Veteran's 
last name with a different spelling, and submitted that 
information to the service department for additional 
verification.  In response to that information, in May 2006 
and May 2008, the service department through the National 
Personnel Records Center confirmed that the appellant had no 
recognized service.  Although this information would be 
considered new since it was from the service department, it 
is negative evidence, and as such would not be considered new 
and material since it lowers rather than raises the 
possibility of substantiating the claim.  Evidence that is 
unfavorable to a claimant may not trigger reopening of the 
claim. Villalobos v. Principi, 3 Vet. App. 450 (1992).  No 
other evidence has been received from the service department, 
nor has any other evidence been received that would require 
verification from the service department.

Therefore, the Board must find that the additional evidence 
is not material, since it does not relate to an unestablished 
fact necessary to substantiate the claim, nor would it raise 
a reasonable possibility of substantiating the claim of 
entitlement to VA death benefits.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  The Board 
concludes, for reasons summarized above, that the law, rather 
than the evidence, is dispositive in this case. Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

For the reasons and bases set forth above, the Board finds 
that new and material evidence has not been submitted to 
reopen the claim of entitlement to VA death benefits.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Having found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Kent v. Nicholson, 20 Vet. App. 1 (2006), established new 
requirements regarding the VCAA notice and reopening claims.  
The Court held that the VCAA notice must include the bases 
for the denial in the prior decision and VA must respond with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied. See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The VA has adequately advised the 
appellant of the basis of the previous denial.  The August 
2005 letter clearly explained what new and material evidence 
was, and also explained that the previous evidence did not 
show that the decedent had valid military service to be 
eligible for benefits.  

In reviewing the record, the RO did not provide notice 
outlining the specific regulatory language in 38 C.F.R. § 
3.203 and § 3.41 prior to the initial adjudication of the 
claim.  However, a November 2007 letter advised the appellant 
of the evidentiary requirements for establishing veteran 
status, and the claim was readjudicated in a June 2008 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  Since the matter of whether to reopen the claim of 
entitlement to VA death benefits is being denied, any such 
questions are moot.  The appellant has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A.  The appellant received explicit notice that absent 
the service department evidence of qualifying service, which 
is determinative as a threshold matter in the present case, 
there is no reasonable possibility that further development 
of the claim by VA would substantiate the claim.  Nor, in the 
context of the law that applies to this case, is there any 
indication in the record that there is any evidence that 
could substantiate the claim that has not been obtained.

The Board is cognizant of the Federal Circuit's decision in 
Capellan v. Peake, 539 F.3d 1373 (2008).  In this decision, 
the Federal Circuit held that a veteran's period of service 
must be determined based on all relevant evidence, with due 
application of the duty to assist and the statutory and 
regulatory requirements to consider "all information and lay 
. . . evidence of record." The Federal Circuit found that VA 
erred in denying the appellant's claim with no review of the 
subsequent evidence by the service department.  There was 
substantial compliance with Capellan in this case.  The Board 
specifically notes that based on the appellant's submissions, 
the RO thereafter requested further verification of the 
service rendered in the unit as listed on the document from 
the Philippine Veterans Affairs Office dated in March 2007 
and under various spellings of the decedent's name, and in 
response, the National Personnel Records Center on behalf of 
the service department confirmed in May 2008 that no change 
was warranted in the prior certification that the decedent 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the Armed Forces of the United States.  The appellant has had 
multiple opportunities to respond with additional evidence or 
argument on this ground for denying her claim.  She has not, 
however, come forward with appropriate evidence.  Further, 
there is no indication that there any reasonable possibility 
that such evidence exists.  In light of all of these 
considerations, the Board finds that it is not prejudicial to 
the claimant to proceed to adjudicate the claim on the 
current record. Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

In any event, the Court has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As 
set forth in more detail above, the appellant's appeal must 
be denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error. Id.


ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to VA death 
benefits is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


